a department of the treasury internal_revenue_service washington d c '20224 tax_exempt_and_government_entities_division uniform issue list may aep rats legend banka organizationb date e date f amount g amount h amount k code l county office m court n ira x ira y page dear this is in response to your request dated date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ correspondence dated date supplemented the request under penalty of perjury you have submitted the following facts and representations you age represent that funds totaling amount k were seized from ira x and ira y by organization b you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to your inability to access the ira funds after they were seized by organization b you further represent that amount k has not been used for any other purpose you maintained ira x and ira y at bank a on date e organization b under authority of code l seized a total of amount k from ira x and ira y pursuant to a seizure warrant ira x contained amount g and ira y contained amount h the seizure warrant was issued pursuant to sections and et seq of code l amount k was delivered to county office m for storage pending further order of court n the ira funds were seized because organization b believed that such funds were used in connection with furnished in exchange for or were proceeds from the illegal sale or distribution of a controlled substance however it was subsequently shown that there was no connection between the funds seized from ira x and ira y and any illegal activity concerning the possession or distribution of controlled substances accordingly the funds were released by organization b and returned to you on date f such date was after the 60-day time period for rolling over the funds had expired based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to your contribution of amount l into ira y because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the rege code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 f sec_408 of the code provides a similar -day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you had no control_over the amounts g and h being seized from ira x an ira y during the time following the seizure of amounts g and h such amounts were under the control county office m and you had_ no ability to access them upon release of amounts g and h you immediately sought a waiver of the 60-day rollover period from the irs page accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amounts g and h you are granted a period of days from the issuance ofthis ruling letter to contribute amounts g and h totaling amount kk into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount k will be considered a rollover_contribution within the meaning of sec_408 of the code ‘ no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 tons of the’code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 - id - at sincerely yours lanes fein vy anager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
